

115 HRES 313 IH: Amending the Rules of the House of Representatives to exclude certain provisions relating to water resources development projects of the Corps of Engineers or the Bureau of Reclamation from the definition of congressional earmark, and for other purposes.
U.S. House of Representatives
2017-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 313IN THE HOUSE OF REPRESENTATIVESMay 3, 2017Mr. Thomas J. Rooney of Florida submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONAmending the Rules of the House of Representatives to exclude certain provisions relating to water resources development projects of the Corps of Engineers or the Bureau of Reclamation from the definition of congressional earmark, and for other purposes. 
Whereas the Rules of the House of Representatives define an earmark as a Member request for funding targeted to a specific State, locality, or congressional district, other than through a statutory or administrative formula-driven or competitive award process; Whereas the Congressional Research Service reports that 85 percent of Corps of Engineers projects (Corps projects) and 75 percent of Bureau of Reclamation projects (Reclamation projects) are geographically specific studies or projects, and the appropriation of funds for Corps and Reclamation projects is not determined through a formula-driven or competitive award process; and 
Whereas the appropriation of funds for Corps and Reclamation projects is not intended to supersede applicable allocation authorities under section 302(a) of the Congressional Budget Act of 1974 (2 U.S.C. 633(a)), or to preclude the requirement that a Corps or Reclamation project receive an authorization prior to the allocation of appropriations for the project: Now, therefore, be it 1.Short titleThis resolution may be cited as the Responsible Environmental Preservation and American Infrastructure Restoration Resolution or the REPAIR Resolution. 
2.Exclusion of certain water resources development projects from definition of congressional earmarkClause 9(e) of rule XXI of the Rules of the House of Representatives is amended— (1)by striking (e) For the purpose and inserting (e)(1) For the purpose; and 
(2)by adding at the end the following:  (2)For the purpose of this clause, the term congressional earmark does not include a provision or report language described in subparagraph (1) if the provision or report language provides, authorizes, or recommends an amount of discretionary budget authority for a project of the Corps of Engineers or the Bureau of Reclamation.  . 
